
	

113 HR 4737 IH: State Fisheries Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4737
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Palazzo introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to grant to States on the
			 Gulf of Mexico jurisdiction over fisheries out to 9 nautical miles from
			 shore, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the State Fisheries Act of 2014.
		2.State jurisdiction over fisheries in the Gulf of MexicoSection 306(b) (16 U.S.C. 1856(b)) is amended by adding at the end the following:
			
				(3)Notwithstanding section 3(11) and subsection (a) of this section, for purposes of managing
			 fisheries in the Gulf of Mexico, the seaward boundary of a coastal State
			 in the Gulf of Mexico is a line 9 nautical miles seaward from the baseline
			 from which the territorial sea of the United States is measured..
		
